Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into by and among
Supreme Industries, Inc., and Supreme Indiana Operations, Inc., (collectively,
“the Company”) and Kim Korth (“Executive”) as of May 3, 2012.  The Company and
Executive are referred to as the “Parties.”

 

WHEREAS, Executive has been employed by the Company as the Chief Executive
Officer for the Company;

 

WHEREAS, Executive entered into an Employment Agreement with the Company,
effective as of September 23, 2011 (the “Employment Agreement”);

 

WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them concerning Executive’s hiring,
employment and separation from the Company and all disputes arising from or
during Executive’s employment, Employment Agreement, any benefits, bonuses and
compensation connected with such employment, and all other disputes that the
Parties may have for any reason.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1.           End of Executive’s Employment and the Employment Agreement.  The
Parties agree that Executive’s employment with the Company terminated on
March 30, 2012 (the “Separation Date”):  Effective as of the Separation Date,
all of Executive’s positions with the Company and its affiliates and
subsidiaries, including her positions as Chief Executive Officer and director of
the Company’s Board of Directors, and all other officer and director positions
with any of its affiliates and subsidiaries, shall terminate.  Executive shall
execute all documents and take such further steps as may be required to
effectuate such termination(s).  Executive agrees that this Agreement fully
supersedes any and all prior agreements relating to her employment with the
Company, all of which shall terminate upon the Effective Date, including but not
limited to the Employment Agreement (with the exception of the Surviving
Provisions, as defined below).

 

2.           Certain Payments and Benefits.

 

(a)           Accrued Obligations.  Regardless of whether Executive signs this
Agreement, the Company shall pay Executive for all unpaid salary earned through
the Separation Date (“Accrued Obligations”).

 

(b)           Severance Payments.  Subject to Executive’s consent to and
fulfillment of Executive’s obligations in this Agreement and the Surviving
Provisions in her Employment Agreement, and provided that Executive does not
revoke this Agreement under Paragraph 19, the Company shall pay Executive the
amount of $285,000.00 (which is equal to nine (9) months of Executive’s Base
Salary (as that term is defined in the Employment Agreement)), minus normal
payroll withholdings and taxes (“Severance Payments”), payable in accordance
with the Company’s

 

1

--------------------------------------------------------------------------------


 

regular payroll practices beginning on the first payroll date occurring on or
after the sixtieth (60th) day following the Separation Date and continuing for a
period of nine (9) months.  The Severance Payments will not be treated as
compensation under the Company’s 401(k) Plan or any other retirement plan.

 

(c)           Annual Bonus.  Subject to Executive’s consent to and fulfillment
of Executive’s obligations in this Agreement and the Surviving Provisions in her
Employment Agreement, and provided that Executive does not revoke this Agreement
under Paragraph 19(i) the Company shall pay Executive an Annual Bonus for
calendar year 2011 in the amount of $75,000, minus normal payroll withholdings
and taxes, payable in a lump sum payment promptly after the Separation Date but
in no event later than on the sixtieth (60th) day following the Separation Date,
and (2) Executive shall be eligible to receive a pro-rated Annual Bonus for
calendar year 2012 pursuant to the terms of Section 5.4(iii) of the Employment
Agreement, payable on or before March 15, 2013 subject to the limitations on
payment set forth therein.

 

(d)           Ownership Transaction Incentive Plan.  Executive shall remain
eligible for benefits under the Company’s Ownership Transaction Incentive Plan
(the “OTIP”) for the twelve (12) month period immediately following the
Separation Date, in accordance with the terms and conditions set forth in the
OTIP.  Executive acknowledges and understands that her participation in the OTIP
shall end at the end of the twelve (12) month period following the Separation
Date, and if no change of control (as defined in the OTIP) has occurred by such
date, she shall forfeit all rights to any payments under the OTIP on such date.

 

(e)           Legal Expenses.  The Company shall promptly pay all of the legal
fees and expenses due and payable to the firm of JonesDay for services rendered
to Executive during the months of February and March through the Separation Date
(estimated at $22, 487) up to $23,000 upon receipt of the invoices therefore.

 

(f)            Benefits.  The Company shall provide Executive under separate
cover at Executive’s home address, information necessary and as required by law
to facilitate the transmittal of information regarding Executive’s right to
elect to continue benefit coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

 

(g)           Indemnification Obligations. The Company acknowledges its
indemnity and other obligations to Executive under the Indemnification Agreement
by and between the Company and Executive, dated September 23, 2012
(“Indemnification Agreement”).  In particular, the Company acknowledges receipt
of the Third Party Complaint filed by Lisa Curie in the pending Supreme Indiana
Operations, Inc. v. Lisa Curie and Forest River Inc. Litigation, Cause
No. 20C01-1201-PL-00025; Elkhart Circuit Court, State of Indiana (“Curie
Litigation”) and intends to fully indemnify Executive in connection with the
Curie Litigation in accordance with the terms of the Indemnification Agreement.

 

(h)           Waiver of Additional Compensation or Benefits/Expenses.  Other
than the compensation and payments contemplated by this Agreement, Executive
shall not be entitled to any additional compensation, bonuses, benefits, equity,
options, payments or grants under the Employment Agreement or any other
agreement, benefit plan, long term incentive plan, severance

 

2

--------------------------------------------------------------------------------


 

plan or bonus or incentive program established by the Company or any of the
Company’s affiliates.  Executive agrees that the release in Paragraph 3 covers
any claims Executive might have regarding Executive’s compensation, bonuses,
incentive compensation, equity, stock options or grants and any other benefits
Executive may or may not have received during Executive’s employment with the
Company. Each of the Company and Executive waives any rights to reimbursement of
expenses incurred prior to the Separation Date and agrees that the releases in
Paragraphs 3 and 4 cover any claims either the Company or Executive may have
with respect to such business or non-business expenses.

 

3.     General Release and Waiver.  In consideration of the payments and other
consideration provided for in this Agreement, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged
by Executive, Executive, on her own behalf and on behalf of her agents,
administrators, representatives, executors, successors, heirs, devisees and
assigns (collectively, the “ Executive Releasing Parties”) hereby fully
releases, remises, acquits and forever discharges the Company, its parent and
all of its affiliates, subsidiaries and each of their respective past, present
and future officers, directors, shareholders, equity holders, members, partners,
agents, executives, consultants, independent contractors, attorneys, advisers,
successors and assigns (collectively, the “Company Released Parties”), jointly
and severally, from any and all claims, rights, demands, debts, obligations,
losses, causes of action, suits, controversies, setoffs, affirmative defenses,
counterclaims, third party actions, damages, penalties, costs, expenses,
attorneys’ fees, liabilities and indemnities of any kind or nature whatsoever
(collectively, the “Claims”), whether known or unknown, suspected or
unsuspected, accrued or unaccrued, whether at law, equity, administrative,
statutory or otherwise, and whether for injunctive relief, back pay, fringe
benefits, reinstatement, reemployment, or compensatory, punitive or any other
kind of damages, which any of the Releasing Parties ever have had in the past or
presently have against the Released Parties, and each of them, arising from or
relating to Executive’s employment with the Company or its affiliates or the
termination of that employment relationship or any circumstances related
thereto, or any other matter, cause or thing whatsoever, including without
limitation all claims arising under or relating to her employment, the
Employment Agreement, bonuses, any bonus plan, any long term incentive plan, any
equity, incentive compensation, her termination from employment, any other
claimed payments, employment contracts, benefits or bonuses or purported
employment discrimination, retaliation, wrongdoing or violations of civil rights
of whatever kind or nature, including without limitation all claims arising
under the Employment Agreement, the Age Discrimination in Employment Act
(“ADEA”), the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Equal Pay Act of 1963, the Rehabilitation Act of 1973,
Title VII of the United States Civil Rights Act of 1964, 42 U.S.C. § 1981, the
Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871, the
Sarbanes-Oxley Act of 2002, the Occupational Safety and Health Act; the Employee
Polygraph Protection Act; the Uniform Services and Employment and Re-Employment
Rights Act; the Worker Adjustment Retraining Notification Act; the Lilly
Ledbetter Act; the Genetic Information and Nondiscrimination Act; the Employment
Non-Discrimination Act, the Indiana Civil Rights Law, or any other federal,
state or local whistleblower, discrimination or anti-retaliation statute, law or
ordinance, including, without limitation, any workers’ compensation or
disability claims under any such laws, claims for wrongful discharge, libel,
slander, breach of express or implied contract or implied covenant of good faith
and fair dealing, breach of the Employment Agreement and any other claims
arising under state or federal

 

3

--------------------------------------------------------------------------------


 

law, as well as any expenses, costs or attorneys’ fees; provided however,
Executive specifically does not release any rights under the Age Discrimination
in Employment Act arising after the Effective Date of this Agreement, any claims
to enforce this Agreement, or any claims which Executive is precluded from
waiving by operation of law.  Except as required by law, Executive agrees that
she will not commence, maintain, initiate, or prosecute, or cause, encourage,
assist, volunteer, advise or cooperate with any other person to commence,
maintain, initiate or prosecute, any action, lawsuit, proceeding, charge,
petition, complaint or claim before any court, agency or tribunal against the
Company arising from, concerned with, or otherwise relating to, in whole or in
part, Executive’s employment or separation from employment with the Company, the
Employment Agreement or any of the matters discharged and released in this
Agreement.  Notwithstanding the preceding sentence or any other provision of
this Agreement, this release is not intended to interfere with Executive’s right
to file a charge with the Equal Employment Opportunity Commission (the “EEOC”)
in connection with any claim Executive believes she may have against the Company
or its affiliates.  However, by executing this Agreement, Executive hereby
waives the right to recover in any proceeding she may bring before the EEOC or
any state human rights commission or in any proceeding brought by the EEOC or
any state human rights commission (or any other agency) on Executive’s behalf. 
This release shall not apply to any of the Company’s obligations under this
Agreement, COBRA continuation coverage benefits or any employee benefit plan
subject to the Employment Retirement Income Security Act of 1974, as amended, in
which Executive has vested.  Executive acknowledges that certain of the payments
and benefits provided for in this Agreement, including, without limitation, the
Company release set forth in Paragraph 4, constitute good and valuable
consideration for the release contained in this Paragraph 3.

 

4.     Company Release.  The Company on its own behalf and on behalf of its
officers, directors, shareholders, equity holders, members, partners, agents,
executives, consultants, independent contractors, attorneys, advisers,
successors and assigns (“Company Releasing Parties”), hereby forever fully
releases, remises, acquits and forever discharges the Executive and any of her
agents, administrators, representatives, executors, successors, heirs, devisees
and assigns (“Executive Released Parties”) from any and all claims, rights,
demands, debts, obligations, losses, causes of action, suits, controversies,
setoffs, affirmative defenses, counterclaims, third party actions, damages,
penalties, costs, expenses, attorneys’ fees, liabilities and indemnities of any
kind or nature whatsoever, whether known or unknown, suspected or unsuspected,
accrued or unaccrued, whether at law, equity, administrative, statutory or
otherwise, and whether for injunctive relief, or compensatory, punitive or any
other kind of damages, which the Company Releasing Parties ever have had in the
past or presently have against the Executive Released Parties; provided,
however, the Company specifically does not release (a) any rights to enforce
this Agreement, (b) any claims based on Executive’s criminal conduct or fraud or
(c) any claims it is precluded from waiving by operation of law.

 

5.     Return of the Company Property.  Within 7 days of the Separation Date,
Executive shall, to the extent not previously returned or delivered, without
copying or retaining any copies: (a) return all equipment, records, files,
documents, data, computer programs, programs or other materials and property in
Executive’s possession which belongs to the Company or any one or more of its
affiliates, including, without limitation, all computer access codes, messaging
devices, credit cards, cell phones, keys and access cards; and (b) deliver all
original and copies of Confidential

 

4

--------------------------------------------------------------------------------


 

Information (as defined in Section 8.4 of the Employment Agreement), notes,
materials, records, reports, plans, data or other documents, files or programs
(whether stored in paper form, computer form, digital form, electronically or
otherwise or on Executive’s personal computer or any other media) that relate or
refer to (1) the Company or any one or more of its affiliates, or (2) the
Company or any one or more of the Company’s affiliates’ financial information,
financial data, financial statements, business information, strategies, sales,
customers, vendors, Confidential Information or similar information.  By signing
this Agreement, Executive represents and warrants that Executive has not
retained and has or will timely return and deliver all the items described or
referenced in subsections (a) or (b) above; and, that should Executive later
discover additional items described or referenced in subsections (a) or
(b) above, Executive will promptly notify the Company and return/deliver such
items to the Company.

 

6.     No Admission of Liability.  This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right.  Rather, the parties
specifically deny and disclaim that either has any liability to the other, but
are willing to enter this Agreement at this time to definitely resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation. 
Based strictly on her actual knowledge without any independent inquiry,
Executive represents that Executive is not aware of any (a) illegal acts
committed by or on behalf of the Company and that if Executive had been aware of
any such conduct she would have reported the same in accord with the Company’s
policies, (b) violations, allegations or claims that the Company has violated
any federal, state or foreign law of any kind, or (c) any facts or circumstances
that to her actual knowledge related to any alleged violations, allegations, or
claims that the Company has violated any federal, state or foreign law of any
kind which, to the Executive’s actual knowledge, were previously unknown to the
Board of Directors.

 

7.     Mutual Non-Disclosure and Confidentiality.  The Parties agree to keep
confidential the specific terms of this Agreement and shall not disclose same to
any person except that Executive may inform Executive’s financial, tax,
professional, pastoral and legal advisors of the contents or terms of this
Agreement, and the Company may disclose the terms of this Agreement to those
persons as needed (including to implement the terms of this Agreement).  The
Company shall disclose the terms of this Agreement and may file it in accordance
with applicable law.  Before sharing the Agreement or its terms with Executive’s
financial, tax and legal advisors, Executive agrees to notify them of this
confidentiality requirement.  If Executive or the Company is required to
disclose the Agreement to others by legal process, the Party so ordered shall to
the extent practical under the circumstances first give notice to the other
Party in order that such other Party may have an opportunity to seek a
protective order.  The Parties shall cooperate with each other, should either
decide to seek a protective order with all costs and expenses being borne by the
party seeking such order.

 

8.     Mutual Non-Disparagement.  Executive agrees that she will not, directly
or indirectly, disclose, communicate, or publish any misleading, false,
defamatory, libelous or disparaging information concerning the Company, its
executives, officers, board of directors, employees, customers, clients,
operations, technology, Confidential Information, strategies or business
whatsoever, or cause others to disclose, communicate, or publish any disparaging
information

 

5

--------------------------------------------------------------------------------


 

concerning the same.  The Company agrees that its officers and directors will
not make any disparaging or derogatory remarks or statements about Executive or
Executive’s prior employment with the Company.  Remarks or statements made by
any officer, director, shareholder, principal or employee of the Company to any
other officer, director, shareholder, principal, or employee of the Company
shall not be covered by this Paragraph 8.  In the event a prospective employer
contacts the Company by any means to verify Executive’s employment, the only
information that the Company, and its agents or employees will provide will be
Executive’s hire date, date of termination and last position held.

 

9.     Executive Non-Disclosure and Confidentiality.  Executive acknowledges
that during her employment with the Company, she received information relating
to the Company that is considered Confidential Information as that term is
defined in the Employment Agreement.  Executive agrees that she will not at any
time disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information pertaining to the Company.  Executive agrees that she
shall take all reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of, any Confidential Information pertaining to
the Company.  Executive agrees that all Confidential Information is the
exclusive property of the Company.

 

10.  Cooperation.  As a further material inducement to the Company to pay
Executive the Severance Payments and for Executive to accept same, Executive
hereby agrees to provide her full cooperation, at the request of the Company,
with any of the Company Released Parties in any and all such lawsuits,
investigations or other legal, equitable or business matters or proceedings
which involve any matters for which Executive worked on or had responsibility
during her employment with the Company.  Executive also agrees to be reasonably
available to the Company and its representatives (including attorneys) to
provide general advice or assistance as requested by the Company.  This includes
but is not limited to testifying (and preparing to testify) as a witness in any
proceeding or otherwise providing information or reasonable assistance to the
Company in connection with any investigation, claim or suit, and cooperating
with the Company regarding any investigation, litigation, claims or other
disputed items involving the Company that relate to matters within the knowledge
or responsibility of Executive.  Specifically, Executive agrees (i) to meet with
the Company’s representatives, its counsel or other designees at reasonable
times and places with respect to any items within the scope of this provision;
(ii) to provide truthful testimony regarding same to any court, agency or other
adjudicatory body; (iii) to provide the Company with immediate notice of contact
or subpoena by any non-governmental adverse party, and (iv) to not voluntarily
assist any such non-governmental adverse party or such non-governmental adverse
party’s representatives.  Executive acknowledges and understands that her
obligations of cooperation under this Paragraph 10 are not limited in time and
may include, but shall not be limited to, the need for or availability for
testimony.  The Company agrees to (a) pay Executive for the time spent assisting
the Company pursuant to this Paragraph 10 at an hourly rate of $200.00 after the
expiration of nine (9) months from the Separation Date, and (b) reimburse
Executive for reasonable expenses incurred in participating in the prosecution
or defense of any investigation, litigation, arbitration or administrative
proceeding, provided that Executive submits acceptable documentation of all such
expenses.

 

6

--------------------------------------------------------------------------------


 

11.  No Assignment of Claims.  Executive represents that she has not transferred
or assigned, to any person or entity, any claim involving the Company, or any
portion thereof or interest therein.

 

12.  Binding Effect of Agreement.  This Agreement shall be binding upon the
Company and upon Executive and her heirs, spouse, representatives, successors
and assigns.

 

13.  Controlling Law.  This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Indiana.  The Company and
Executive agree that the language on this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.  Venue of any litigation arising from this
Agreement shall be in a state district court of competent jurisdiction in the
State of Indiana.  Executive agrees that Executive shall be subject to the
personal jurisdiction of the district courts of the State of Indiana.

 

14.  Severability.  Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.

 

15.  No Waiver.  This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties.  Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver.  No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.

 

16.  Surviving Provisions.  Executive and the Company agree that the following
provisions in the Employment Agreement shall survive this Agreement and shall
remain in full force and effect: Section 6.2, Section 409A Compliance;
Section 7, Confidential Information, Non-Competition; Non-Solicitation
(including Subsections 7.1-7.9), Section 8, the Definitions,
Exhibit A, Indemnification Agreement and Exhibit B, Disclosure and Invention
Agreement (collectively, the “Surviving Provisions”).  Executive reaffirms and
agrees to observe and abide by the terms of the Surviving Provisions.

 

17.  Entire Agreement.  Except for the Surviving Provisions, this Agreement sets
forth the entire agreement between the parties, and fully supersedes any and all
prior agreements, understandings, or representations between the parties,
whether oral or written, pertaining to the subject matter of this Agreement, the
Employment Agreement and relating to Executive’s employment with the Company. 
No oral statements or other prior written material not specifically incorporated
into this Agreement shall be of any force and effect, and no changes in or
additions to this Agreement shall be recognized, unless incorporated into this
Agreement by written amendment, such amendment to become effective on the date
stipulated in it.  Any amendment to this Agreement must be signed by all parties
to this Agreement.  Executive represents and acknowledges that in executing this
Agreement, she does not rely, and has not relied, upon any representation(s) by
the Company or its agents except as expressly contained in this Agreement. 
Executive further represents that she is relying on her own judgment in entering
into this Agreement.

 

7

--------------------------------------------------------------------------------


 

18.  Breach of Agreement.  (a) The Parties agree that, if a dispute arises
regarding either an alleged breach of the provisions of this Agreement or any
other claim or controversy related to this Agreement, written notice shall be
given to each Party, and the Party alleged to be in breach shall be given ten
(10) days from receipt of the written notice in which to cure the breach. 
Written notice will be provided:

 

To Executive:

 

Kim Korth
17846 Dewberry
Grand Haven, MI 49417

 

To the Company:

 

Supreme Industries, Inc.,
Supreme Indiana Operations, Inc.

2581 E. Kercher Road

P.O. Box 237

Goshen IN 46527

 

(b) Notwithstanding the foregoing, (i) in the event that the Company in good
faith reasonably believes that Executive has breached the Non-competition
provisions set forth in Section 7.3 of the Employment Agreement, the Company
shall provide Executive written notice of such alleged breach and Executive
shall be given three (3) business days from receipt of the written notice in
which to cure the breach, and (ii) in the event (y) the Company in good faith
reasonably believes that Executive has breached the provisions of Paragraph 9 of
this Agreement or Section 7.1 of the Employment Agreement, or (z) any breach
under subparagraph 18(b)(i) has not been cured within the permitted cure period,
the Company may cease paying all remaining Severance Payments and recover any
Severance Payments that were paid to Executive after the date of any breach
under clause (y) hereunder or, the expiration of the cure period under clause
(z) hereunder, as applicable. The Company acknowledges that Executive will
continue to be engaged in the business of consulting with companies in the
automotive and transportation sector and that such activities, by themselves,
will not be deemed a breach of this Agreement or the Employment Agreement.

 

19.  Knowing and Voluntary Waiver.  Executive, by Executive’s free and voluntary
act of signing below, (i) acknowledges that she was given this Agreement on
March 30, 2012 for review, and has been given a period of 21 days to consider
whether to agree to the terms contained herein, (ii) acknowledges that she has
been advised in writing to consult with an attorney prior to executing this
Agreement, (iii) acknowledges that she understands that this Agreement
specifically releases and waives all rights and claims Executive may have under
the Age Discrimination in Employment Act, as amended (“ADEA”) prior to the date
on which Executive signs this Agreement, and (iv) agrees to all of the terms of
this Agreement and intends to be legally bound thereby.  Furthermore, Executive
acknowledges that the promises and benefits provided for in Paragraph 2 of this
Agreement will be delayed until this Agreement becomes effective, enforceable
and irrevocable.

 

8

--------------------------------------------------------------------------------


 

This Agreement will become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Executive (the “Effective Date”). 
During the seven-day period prior to the Effective Date, Executive may revoke
her agreement to accept the terms hereof by indicating in writing to the Company
her intention to revoke.  If Executive exercises her right to revoke hereunder,
Executive shall forfeit her right to receive any of the payments or benefits
provided for herein, and to the extent such payments or benefits have already
been made, Executive agrees that she will immediately reimburse the Company for
the amounts of such promises and benefits.

 

************************

 

9

--------------------------------------------------------------------------------


 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.

 

AGREED TO BY:

 

 

 

/s/ Kim Korth

 

KIM KORTH

 

             4/19/12

 

Date

 

 

STATE OF MINNESOTA

 

COUNTY OF OLMSTED

 

Before me, a Notary Public, on this 19th day personally appeared Kim Korth,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledges to me that s/he has executed this Agreement on
behalf of himself and her heirs, for the purposes and consideration therein
expressed.

 

Given under my hand and seal of office this 19th day of  April, 2012.

 

 

 

/s/ Anna C. Brouwer

 

Notary Public in and for the State of Minnesota

 

 

(PERSONALIZED SEAL)

 

 

10

--------------------------------------------------------------------------------


 

SUPREME INDIANA OPERATIONS, INC.

 

 

By:

/s/ William J. Barrett

 

Title:

Director

 

 

 

 

Date:

            5/3/2012

 

 

STATE OF INDIANA

 

COUNTY OF ELKHART

 

Before me, a Notary Public, on this day personally appeared William J. Barrett,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument and acknowledged to me that the same was the act of Supreme
Indiana Operations, and that s/he has executed the same on behalf of said
corporation for the purposes and consideration therein expressed, and in the
capacity therein stated.

 

Given under my hand and seal of office this 3rd day of May, 2012.

 

 

 

/s/ Paula S. Cassel

 

Notary Public in and for the State of Indiana

 

 

(PERSONALIZED SEAL)

 

 

11

--------------------------------------------------------------------------------


 

SUPREME INDUSTRIES, INC.

 

 

By:

/s/ William J. Barrett

 

Title:

Director

 

 

 

 

Date:

            5/3/2012

 

 

STATE OF INDIANA

 

COUNTY OF ELKHART

 

Before me, a Notary Public, on this day personally appeared William J. Barrett,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument and acknowledged to me that the same was the act of Supreme
Industries, and that s/he has executed the same on behalf of said corporation
for the purposes and consideration therein expressed, and in the capacity
therein stated.

 

Given under my hand and seal of office this 3rd day of May, 2012.

 

 

 

/s/ Paula S. Cassel

 

Notary Public in and for the State of Indiana

 

 

(PERSONALIZED SEAL)

 

 

12

--------------------------------------------------------------------------------